Citation Nr: 9910570	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected bilateral 
sensorineural hearing loss.  

2.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected perforation of 
right tympanic membrane.

3.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected residuals of left 
knee injury.


REPRESENTATION

Appellant represented by:	To be clarified.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part: (1) granted service connection for bilateral 
sensorineural hearing loss and assigned thereto a 
noncompensable initial disability evaluation, effective 
November 1994; (2) granted service connection for perforation 
of right tympanic membrane and assigned thereto a 
noncompensable initial disability evaluation, effective 
November 1994; and (3) granted service connection for 
residuals of left knee injury and assigned thereto a 
noncompensable initial disability evaluation, effective 
November 1994.

REMAND

The veteran's claims for increased (compensable) initial 
disability ratings for his service-connected disorders are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

A.  Attorney Representation

The veteran's claims in this matter have been developed as if 
the American Legion, a VA accredited national veterans' 
service organization, was the veteran's representative 
herein.  A review of his claims file revealed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, which appears to be signed by the 
veteran and lists the American Legion as the veteran's 
representative.

In February 1996, the appellant filed his substantive appeal, 
VA Form 9, in which he stated that "[t]he 'American Legion' 
was never my representative, I have never talked to them or 
any agency."  Under these circumstances, the Board concludes 
that the RO should seek clarification from the veteran 
regarding his desire for representation in this matter.  

B.  Clarification of Issues

In January 1996, the RO issued a statement of the case 
addressing the issues of entitlement to "increased 
evaluation[s]" for bilateral sensorineural hearing loss, 
perforation of right tympanic membrane, and residuals of left 
knee injury.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999), that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, emphasis in the original.  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case identified the issues on 
appeal in this case as entitlement to an increased disability 
evaluations, rather than as a disagreement with the original 
rating award.  The Board has recharacterized the issues on 
appeal in this matter in order to comply with Fenderson v. 
West.  The Board has also determined that a remand is 
necessary in this matter.  Therefore, the RO and the 
appellant will be given an opportunity to review this case in 
light of Fenderson.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluations assigned to his service-
connected conditions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
request that the he complete and submit a 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, to confirm his 
representation by the American Legion, or 
any other VA accredited national 
veterans' service organization in this 
matter.  If the veteran fails to return 
his VA Form 21-22 in a timely manner, the 
RO should consider the statement 
contained in his substantive appeal, VA 
Form 9, as a revocation of the American 
Legion's authority to act on his behalf. 
See 38 C.F.R. § 20.607 (1999).  While the 
veteran is free to proceed without the 
assistance of a representative, the Board 
reminds him that assistance, and 
representation, is available from any 
number of accredited veterans' service 
organizations and his state's veterans' 
department.

2.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
bilateral sensorineural hearing loss, 
perforation of right tympanic membrane, 
and residuals of left knee injury, during 
the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured.  If deemed desirable, a VA 
orthopedic or audiological examination 
may be conducted.  

3.  Following the above, the RO should 
readjudicate the issues, as 
recharacterized, remaining on appeal.  In 
doing so, the RO should give 
consideration to all appropriate rating 
regulations, as well as, with respect to 
the knee disability, the General Counsel 
Precedent Opinion, VAOGCPREC 23-97.  

Once the foregoing has been accomplished, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, he and his representative (if any) should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria, and 
afforded a reasonable period in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until so informed. The Board intimates no opinion as 
to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








